1. Every man who stands upon a patent has a prima facie title, which upon a preliminary question will not he pronounced good for nothing.2. Where on. a motion for a preliminary injunction. tile defendants claimed to act under a patent regularly issued from the patent office, held, that the court would not on such a motion decide against such a patent, and grant the injunction prayed for.3. Since the act of 1S3G [5 Stat. 117], patents stand upon a different footing from that upon which they stood formerly. Upon an application for a patent, the officers of the patent office give their judgment, and that judgment is prima facie a good one; when one party contests that, and offers another patent in opposition to it, both parties stand upon an equal footing.[NOTE. The points stated as above are taken from Law, Pat. Dig. 3SG, 515. Nowhere more fully reported; opinion not now accessible.]